Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                   Status of the Claims
Claims 1-7, 9-10, 12, 14-20 and 24-25 of H. DENG et al., 16/633,254, filed on (Jan. 23, 2020) are pending and subject to first action on the merits.  
Claims 8, 11, 13 and 21-23 have been cancelled.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 01/23/2020 and 05/28/2021 respectively is acknowledged and has been considered and made of record.  A signed copy of each 1449 is attached herewith.   
Response to Restriction
Applicant’s election without traverse of Group I, claims 1-7, 9-10, 14-18 and 20 and species of 
    PNG
    media_image1.png
    105
    179
    media_image1.png
    Greyscale
 in the reply filed on 05/24/2021
 Is acknowledged.  Applicant’s attention is being drawn to claim 12, formula (IIIa-2).  The said claim was inadvertently left out of the restriction requirement mailed out on 04/16/2021.  Thus, claim 12 is hereby rejoined with Group I. 
Thus, claims 19 and 24-25 are being withdrawn from further consideration by the Examiner, as being drawn to non-elected subject matter 37 CFR 1.142(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-10, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONG et al., U. S. Pub. No. 2019/0144427.  Note the applied reference is a continuation in part of application No. PCT/2017088038, filed on Jun. 13, 2017. 
Applicants claim compounds of formula (I) and a method for treating cancer using compounds of structural formula (I) wherein substituents R1-4 and X are as defined in the claims
    PNG
    media_image2.png
    107
    208
    media_image2.png
    Greyscale
.  
Prior Art:
KONG et al., teach similar compounds shown herein
    PNG
    media_image3.png
    124
    219
    media_image3.png
    Greyscale
 as biomarkers for treating disease state such as cancer.  Kong teaches that the expression of a certain gene or protein indicates sensitivity of a tumor to treatment, thus, the level of the gene or protein expression can be used as a biomarker for classifying tumors according to their likelihood of responding to cancer treatment and such classification is useful for treating cancer subjects. 

    PNG
    media_image4.png
    172
    270
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    206
    223
    media_image5.png
    Greyscale
 and its definition given wherein R1 or R2 can be CN and one or the other can be C0-8-O-R10 where R10 is C1-8-alkoxy and R3-R4 together with the nitrogen atom directly attached thereto, to form a 3-10 membered heterocyclyl or 5-10 membered heteroaryl.
  Thus, at the very least, the difference between the instant compounds and the reference compounds is the generic description of the compounds in the reference.
  Note the prior art generic formula and current formula all have identical core or backbone and also note that substitutions within the core substituents are very similar and overlap.
 Thus, these substitutions on the common core and within the core of the compounds of the patent publication and the instant invention provides specific substitutions to the claimed formula that are indeed prima facie obvious.   Applicants should note the structural similarities and functional overlap between the instant invention and that of the reference.   Hence one of ordinary skill in the art in possession of the reference would be in possession of the instant invention.
Accordingly, at the time of filing this application, it would have been prima facie obvious to one of ordinary skill in the art to synthesize instant compounds and derivatives thereof and its use for treating cancer with a reasonable expectation of success because this class of compounds has been employed for such purpose.    Thus, the motivation to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/EBENEZER O SACKEY/           Examiner, Art Unit 1624                                                                                                                                                                                             


/Tracy Vivlemore/Primary Examiner, Art Unit 1635